Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan and Trust We consent to the incorporation by referenceinregistration statements No.333-170136 on Form S-8 of Oritani Financial Corp. of our report dated June 28, 2013, relating to the statements of net assets available for benefits of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust as ofDecember 31, 2012 and 2011, and the relatedstatements of changes in net assets available for benefits for the years then ended, and the supplemental Schedule H, Part IV – Line 4: - Schedule of Assets (Held at End of Year) as of December31, 2012,which reportappears in the December 31, 2012 Annual Report on Form 11-K of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust. /s/ KPMG LLP Short Hills, New Jersey June 28, 2013
